DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims status
In the amendment filed on December 22, 2019, claims 1, 3-12, 14 and 15 have been amended, claims 2 and 13 have been canceled and claims 16-20 have been newly added.  Therefore, claims 1, 3-12 and 14-20 are currently pending for examination.

Allowable Subject Matter
Claims 1, 3-12 and 14-20 (renumbered as claims 1-18) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as “a distributor adapted to obtain previous usage information about the illumination settings stored in the one or more luminaires” in combination with “a distribution controller adapted to evaluate the previous usage information about the illumination settings by: … evaluating the previous usage information about the illumination settings using the one or more priority metrics to generate a relative priority of the illumination settings; and determining, based on the relative priority of the illumination settings, updated illumination settings to be stored at the one or more luminaires, wherein the distributor is further adapted to send the updated illumination settings to the one or more luminaires for storing.”

Regarding claim 14, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as “receiving previous usage information about a plurality of existing illumination settings for the plurality of luminaires” in combination with  “evaluating the previous usage information about the existing illumination settings using the one or more priority metrics to generate a relative priority of the existing illumination settings; determining illumination recall settings for the plurality of luminaires based generating the relative priority of the existing illumination settings; and sending the illumination recall settings to the plurality of luminaires for storing.”

Regarding claim 15, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as
“receiving, by an illumination controller, previous usage information about a plurality of existing illumination settings for the plurality of luminaires” in combination with  “evaluating, by the illumination controller, the previous usage information about the existing illumination settings using the one or more priority metrics to generate a relative priority of the existing illumination settings; determining, by the illumination controller, illumination recall settings for the plurality of luminaires based generating the relative priority of the existing illumination settings; and sending, by the illumination controller, the illumination recall settings to the plurality of luminaires for storing.”

Regarding claims 3-12 and 16-20, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687